Citation Nr: 0402515	
Decision Date: 01/26/04    Archive Date: 02/05/04	

DOCKET NO.  03-03 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating in excess of 60 percent 
for myoclonic epilepsy.


REPRESENTATION

Appellant represented by:	American Veterans Committee


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1987 to June 
1988.

A review of the evidence of record discloses that by rating 
decision dated in May 2002, the disability rating for the 
veteran's myoclonic epilepsy was increased from 40 percent to 
60 percent disabling, effective September 5, 2000.  However, 
as that grant does not represent a total grant of benefits 
sought on appeal, the claim for increase remains before the 
Board of Veterans' Appeals (Board).  AB v. Brown, 6 Vet. App. 
35 (1993).  


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the claim has been developed and obtained, and all due 
process concerns have been addressed.

2.  There is no showing from the pertinent medical evidence 
of record that the veteran has averaged at least one major 
seizure in three months over the past year or that he 
averages more than 10 minor seizures weekly.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
the veteran's seizure disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.14, 4.121, 4.122, 4.124(a), Diagnostic Code 8910 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. January 
13, 2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that the notice and 
assistance provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA) be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 11.  Pelegrini further held that the 
Secretary failed to demonstrate that "lack of such a pre-AOJ 
decision notice was not prejudicial to the appellant, see 
38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Public Law No. 107-330, Section 401,116 
Stat. 2820, 2832) (providing that "in making the 
determinations under [§ 7261(a)], the Court shall...take due 
account of the rule of prejudicial error").  Id. at 13.

Satisfying the strict letter holding in Pelegrini would 
require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void initio, which in turn would nullify the 
notice of disagreement and substantive appeal filed by the 
veteran.  In other words, strictly following Pelegrini would 
require that the entire rating process be reinitiated from 
the very beginning.  That is, the claimant would be provided 
VCAA notice and an appropriate amount of time to respond 
before an initial rating action.  Following the rating 
decision, the claimant would have to file a new notice of 
disagreement, a new statement of the case would be required, 
and finally, the submission of a substantive appeal by the 
claimant.  The prior actions of the veteran would be 
nullified by a strict reading of Pelegrini, and essentially 
place the appellant at the end of the line of cases waiting 
to be adjudicated.  In the instant case, the claim for 
increased disability benefits was received in September 2000, 
over three years ago.

A review of the evidence in this case discloses that the 
veteran was provided every opportunity to submit evidence.  
He was even invited to provide testimony at a personal 
hearing, but in a report of contact dated December 19, 2003, 
stated he did not want a hearing of any kind and wanted the 
case sent to the Board.  The record shows he has been 
provided with notice of the appropriate law and regulations.  
He has been provided notice of what evidence he needed to 
submit and notice of what evidence VA would secure in his 
behalf.  He has been given ample time to respond.  Hence, 
notwithstanding Pelegrini, to allow the appeal to continue 
would not be prejudicial error to him.  Under the facts of 
the case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, No. 03-7072 (Fed. Cir. January 7, 2004).  

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In a May 2001 
communication, the veteran was asked to provide information 
regarding treatment he had received for his myoclonic 
epilepsy.  He was also informed that he would be scheduled 
for a VA examination.  He was then accorded an examination in 
June 2001 and he was accorded another one in August 2003.  In 
view of the foregoing, the Board finds the duty to assist and 
notify as contemplated by applicable provisions, including 
the VCAA, has been satisfied with respect to the issue on 
appeal.  Accordingly, appellate review may proceed without 
prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

The veteran contends that his service-connected seizure 
disorder is more severe than currently evaluated.  In 
evaluating service-connected disabilities, the Board looks to 
functional impairment.  The Board attempts to determine the 
extent to which his service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§  4.2, 4.10 (2003).  

The percentage ratings represent as far as can practically be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions of civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disabilities.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2003).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The various forms of epilepsy are evaluated in accordance 
with the general rating formula for major and minor seizures.  
The general rating formula for major and minor seizures 
provides:  Epilepsy manifested by at least 1 major seizure in 
the last 6 months, or 2 in the last year; or an average of at 
least 5 to 8 minor seizures weekly may be assigned a 
40 percent disability evaluation.

A 60 percent evaluation requires an average of at least one 
major seizure in 4 months over the last year; or 9 to 10 
minor seizures per week.

An 80 percent evaluation requires an average of at least one 
major seizure in 3 months over the last year; or more than 10 
minor seizures weekly.

A 100 percent evaluation requires an average of at least one 
major seizure per month over the last year.

Notes (1) and (2) listed above the general rating formula 
respectively define the following:  A "major seizure" is 
characterized by the generalized tonic-clonic convulsion with 
unconsciousness.  A "minor seizure" consists of a brief 
interruption in consciousness or conscious control associated 
with staring or rhythmic blinking of the eyes or nodding of 
the head ("pure" petit mal) or sudden jerking movements of 
the arms, trunk, or head (myoclonic type); or sudden loss of 
postural control (akinetic type).  Notes (1)-(3) listed below 
the general rating formula respectively state, in pertinent 
part, the following:  (1) This rating will not be combined 
with any other rating for epilepsy.  (2) In the presence of 
major and minor seizures, rate the predominating type.  (3) 
There will be no distinction between diurnal and nocturnal 
major seizures.

Under 38 C.F.R. § 4.121, neurological observation in a 
hospital may be ordered where there is doubt as to the true 
nature of epileptiform attacks.  To warrant a rating for 
epilepsy, the seizures must be witnessed or verified at some 
time by a physician.  As to frequency, competent, consistent 
lay testimony emphasizing convulsive and immediate post-
convulsive characteristics may be accepted.  The frequency of 
seizures should be ascertained under the ordinary conditions 
of life (while not hospitalized).

In this case, the veteran was accorded an epilepsy 
examination by VA in June 2001.  The claims file was present 
and reviewed by the examiner prior to examination.  
Currently, the veteran stated he had seizure activity 2 to 3 
times a year, none of which required hospitalization.  The 
activities usually lasted several minutes at a time and were 
associated with an ictal state that was 30 to 40 minutes 
long.  Precipitating factors included stress, anger, heat, 
sun exposure, or a strobe light.  Alleviating factors 
included relaxation and staying in cool weather.  He was 
currently taking two tablets of Tegretol three times daily, 
and two tablets of Depakote three times daily.  The veteran 
did not keep a seizure diary.  

With regard to the effects of epilepsy on his daily 
activities, the veteran stated he was a full-time student who 
had not missed any time from school because of his epilepsy.  
He limited his involvement in sports because of the fear of 
having a seizure.  He was able to take walks without 
difficulty.

On examination, he was described as appearing in no acute 
distress.  Neurologic examination revealed he was alert and 
oriented properly.  Cerebral function was intact.  Cranial 
nerves II through XII were intact.  No clonus was present.  
Babinski's sign was downgoing bilaterally.  Sensation was 
intact to pin and light touch in all extremities.  No ataxia 
was noted.  Recall was good and affect was normal.  No 
diagnostic or clinical tests were performed.  The diagnosis 
was epilepsy.

Subsequent medical records include reports of VA outpatient 
visits on periodic occasions during 2001.  At the time of one 
such visit in November 2001, the veteran informed the 
examiner that his seizures primarily occurred at night when 
he was asleep.  The examiner stated he was willing to write a 
letter to the veteran's school stating that the veteran's 
seizures were "very well controlled with medication and that 
I do not believe that he has any significant risk of having a 
seizure while on medication."  

Reports of VA outpatient visits on periodic occasions in 2001 
and 2002 are of record.  In April 2001, the veteran's spouse 
called to report the veteran had had a seizure.  Reportedly, 
he had had a seizure that occurred at 7:15 A.M. and lasted 
1 1/2 minutes.  He "nearly passed out" for over two hours.  
He had a severe headache when he woke up.

In early July 2001, the veteran reported he had been under a 
lot of stress and had a seizure early that morning which 
lasted from 60 to 90 seconds.  This seizure was also followed 
by a severe headache.

Several days later in July 2001, the veteran again called and 
stated he had had a seizure that morning.  He indicated he 
had been under stress since he had started a new job.  He 
indicated the seizure was of a grand mal type, but did not 
last very long.  He lost consciousness for a few minutes, but 
recovered quickly, although he again had a bad headache.

Subsequent treatment records in September and November 2001 
show he reported no more seizures since the one in July.  He 
also stated his headaches were less frequent.  An assessment 
was made that the seizures were well controlled with 
medication.  

At the time of a December 2001 visit, he stated he had had no 
seizures since July.  His headaches were described as well 
controlled.  Examination showed he was clinically stable, 
except for some insomnia.  

In April 2002, his spouse called and reported he had missed 
his appointment because he had had a seizure.  A subsequent 
report showed he had been seen for a follow up and reported 
that he experienced two seizure episodes the Monday and 
Tuesday before.  He stated he had been compliant with his 
medications.  

At the time of another visit in July 2002, he was seen for a 
three-month follow up.  He stated he had had no seizures for 
five months.  He indicated he was compliant with his seizure 
medications.  He referred to still having frequent headaches, 
but indicated they were controlled with Ibuprofen.  He 
reported an episode of double vision during a headache, but 
had no other complaints at the present time.  He was not to 
return for six months.  He was to continue on his present 
regimen.  The impression was seizures, well controlled.  
Current drug levels were described as therapeutic.  

The veteran was accorded another examination by VA in August 
2003.  The claims file was reviewed by the examiner.  
Currently, the veteran was taking three tablets of Divalproex 
twice daily and two tablets of Carbamazepine in the morning, 
in the afternoon, and one tablet at bedtime.  

The veteran stated he had had problems with concentration 
throughout the day, particularly when he was trying to focus 
on a particular activity such as driving to the VA hospital.  
He was currently attending a technical college for automotive 
technology training.  He recalled that he was in the middle 
of an automotive procedure and forgot what stage of the 
procedure he was in and then had to retrace his steps or 
would have to start over.  His seizures were described as 
grand mal seizures lasting usually less than two minutes.  
These were reportedly followed by postictal state, where he 
was confused about the date and year.  This was followed by a 
period of sleep, 3 to 4 hours, and headaches.  He indicated 
that, after sleeping, he would awake usually disturbed and 
agitated over loss of time and would then realize that he had 
had a seizure and calmed down.  Notation was made that review 
of current medical records between February 2002 and July 8, 
2002, showed he had had no seizures.  From July 8, 2002, to 
January 31, 2003, the veteran stated he had had two seizures 
that occurred on January 20 and January 28.  From January 31 
to July 31, 2003, he reported having three seizures which 
occurred on May 18, July 19, and July 24.  The symptoms 
seemed to have been triggered by stress and heat.  The 
veteran had been working in an automotive manufacturing 
company with an oven, baking automotive parts and this had 
been very hot.  He also had been involved in conflict with 
one of his supervisors and had had some recent agitation in 
addition to the heat and this triggered the seizures on July 
3. 

On examination, cranial nerves II through XII were grossly 
intact.  Deep tendon reflexes were brisk to upper and lower 
extremities, bilaterally.  No focal deficits were noted.

The diagnosis was grand mal seizures as described above, with 
medication.

The examiner stated the seizures were triggered by heat and 
stress and therefore followed no specific pattern as to time 
of day or even necessarily time of year.  The veteran was 
having his medications adjusted and was being followed at a 
VA medical center.  Notation was made the veteran had 
continued with gainful employment and had missed only two 
days of work in the past year.  Also, he had been able to 
continue with schooling, although he had had some difficulty 
with concentration.  

According to the veteran's statements and the clinical 
evidence of record, he did not experience any seizure 
activity between February 2002 and July 2002.  Thereafter, he 
reported having 2 seizures in January 2003 and only 3seizures 
between February and the end of July 2003.  Even assuming 
that the various seizures were major seizures, it is the 
Board's opinion that the frequency of major seizure activity 
meets the criteria for the recently assigned 60 percent 
evaluation for the seizure disorder under the applicable 
regulatory criteria, but not the criteria for either an 
80 percent or 100 percent evaluation.  As noted above, the 
criteria for the next higher rating of 80 percent require an 
average of at least 1 major seizure in three months during 
the past year or more than 10 minor seizures weekly.  The 
record does not show that the frequency of the veteran's 
seizures meets the criteria for the assignment of the next 
higher rating.  

The Board has considered the provisions of 38 C.F.R. § 4.10, 
which relate to functional impairment.  However, the clinical 
records do not demonstrate that the veteran's seizure 
activity has increased in severity or more nearly 
approximates the criteria for a rating  higher than the 
60 percent now assigned.  The record indicates that despite 
having a seizure disorder, the veteran has remained employed 
and has not had significant work absenteeism attributable to 
his service-connected seizure disorder.  Further, he has been 
able to continue with his schooling, albeit with some 
difficulty because of concentration.  Thus, the Board 
believes the 60 percent rating now assigned for his seizure 
disorder more than adequately compensates him for any 
functional impairment present.  The Board believes it would 
be to resort to mere speculation to assume that any seizure 
activity has been shown by credible evidence to have more 
nearly approximated at least 1 major seizure in three months 
over the past year or more than 10 seizures weekly so as to 
warrant the next higher rating of 80 percent.  To resort to 
mere speculation is prohibited by the benefit of the doubt 
doctrine.  38 U.S.C.A. § 5107 and Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990).  Thus, the benefit of the doubt 
doctrine is not applicable, since the preponderance of the 
evidence is against allowance of the appellate issue.


ORDER

A disability rating in excess of 60 percent for a seizure 
disorder is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



